Citation Nr: 1615022	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to a higher disability rating for degenerative disc disease of the lumbar spine currently rated as 20 percent disabling prior to September 23, 2014 and 40 percent disabling thereafter.

2.  Entitlement to an initial rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling from June 9, 2011 and 20 percent disabling from September 23, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In August 2011, the RO increased the previously assigned disability rating for lumbar degenerative disc disease from 10 percent to 20 percent.  The RO issued another rating decision in November 2011, granting service connection for radiculopathy of the left lower extremity and assigning an initial disability rating of 10 percent.  The Veteran appealed, arguing that the assigned ratings did not accurately reflect the severity of his disabilities.

In July 2014, the case came before the Board.  Based on records received from the social security administration (SSA) and the Veteran's statements to a VA examiner, the record raised the issue of the Veteran's potential eligibility for a total disability rating based on individual unemployability (TDIU).  The Board remanded both the rating issues and the TDIU claim for further development.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board determined that it needed a new examination to decide the three issues currently pending.  A back examination took place in July 2011, but in her report the examiner did not discuss a letter from the Veteran's spouse indicating that, due to his back pain, the Veteran was unable to sit, stand or even lay down for any length of time.  The July 2011 examiner did opine that the Veteran's service-connected thoracolumbar spine disability rendered physical work impossible, but did not discuss the Veteran's ability to perform a sedentary occupation.

The RO was also instructed to arrange a new VA examination.  The Board specifically asked the examiner to "comment on the complaints made by the Veteran's wife that he could not sit, stand, or lay down for any length of time."  The examiner was also asked for an opinion as to whether, as a result of his service-connected disabilities, the Veteran was unable to secure or follow a substantially gainful occupation.

The September 2014 VA examiner wrote a report which included useful information on the severity of the Veteran's back and radiculopathy disabilities.  The examiner recorded the Veteran's description of functional limitations with regard to standing, walking, lifting and sitting, but did not specifically address whether his report of limitations were specifically attributable to the service-connected thoracolumbar spine disability with left lower extremity radiculopathy as opposed to non-service-connected disabilities which were also identified by the Social Security Administration as contributing to the Veteran's unemployability.  

Based on the examiner's report, the RO issued a new rating decision in October 2014, increasing the rating for lumbar degenerative disc disease from 20 percent to 40 percent and radiculopathy of the left lower extremity from 10 percent to 20 percent.  The RO referred the issue of TDIU to the Director of the Compensation Service for extraschedular consideration.  

The Director then issued a memorandum, finding the Veteran was not unemployable as a result of his service connected disabilities.  The Director's memorandum referred to the September 2014 VA examination report, noting that the examiner responded to portions of the examination report form requesting information about the Veteran's ability to work with the words "see medical opinion" but in fact provided no medical opinion.

Nevertheless, the Director decided that the Veteran was unemployable "based on disabilities for which service connection is not established, including cervical spine condition and radiculopathy of the bilateral upper extremities."  

Records from SSA and more recently from VA medical centers establish that, in addition to his service-connected disabilities, the Veteran suffers from other infirmities, including the problems noted in the quoted section of the Director's memorandum and also arthritis of the knees, hypertension, and type II diabetes mellitus.  

Yet it is unclear from his memorandum how the Director ruled out the possibility that the Veteran's inability to work was the result of his lumbar spine and left lower extremity radiculopathy.  In this respect, the July 2011 VA examiner determined that the Veteran was unable to perform physical labor due to his service-connected thoracolumbar spine disability, and the record shows the Veteran to have limited educational and vocational experience in a sedentary capacity.  The Veteran has experience as a delivery driver, but the record contains no medical description of the functional effects of service-connected disabilities, including the use of narcotics, on the Veteran's ability to work as a delivery driver. 

Because the Board previously ordered a medical opinion on that issue, the Veteran was entitled to an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the new medical opinion on the Veteran's ability to work is related to the question referred to the Director, the AOJ should refer this case to the Director together with the new medical opinion.

In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the United States Court of Appeals for Veteran's Claims clarified the Board's jurisdiction to review the determinations of the Director on extraschedular ratings.  In its decision, the Court explained that "the Director must comply with the same requirements as the RO that will implement the decision and provide a statement of reasons for the decision and a summary of the evidence considered."  Id. at 456.  

After the RO obtains a new medical opinion and refers the issue of TDIU to the Director for further extraschedular consideration, the Director should issue a new memorandum which complies with the requirements of Kuppamala.  Because the Veteran complains that his pain medications affect his ability to work - and VA treatment records reflect prescriptions for hydrocodone - the Director new memorandum should address the potential effects of the Veteran's medications on his ability to work.  See Mingo v. Derwinski, 2 Vet. App. 51, 54 (1992).  The new memorandum should also consider the compounding negative effects of the Veteran's service-connected disabilities, see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and compare the Veteran's symptoms for all service-connected disabilities with the assigned schedular ratings.  See Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's VA treatment since April 2014.

2. Obtain an addendum opinion from the September 2014 VA examiner on the nature and current severity of the Veteran's service-connected disabilities.  If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including electronic and any paper records.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the functional limitations caused by service-connected thoracolumbar spine disability with left lower extremity radiculopathy since the inception of the appeal in June 2011, including the functional impairment caused by service-connected thoracolumbar spine disability with left lower extremity radiculopathy - including the effects of medications - on activities such as sitting, standing, walking and driving, or any other factors, that may impact his ability to engage in any type of sedentary capacity consistent with his training, skills and experience such as a delivery driver.  The examiner should discuss whether there is any medical reason to accept or reject attributing the July 2011 observations by the Veteran's wife concerning the Veteran's inability to sit, stand, or lay down for any length of time as well as the Veteran's descriptions of limitations to service-connected disabilities as opposed to non-service-connected disabilities.  

3. After completing the development described above, readjudicate the claims for increased ratings for degenerative disc disease of the lumbar spine and radiculopathy of the upper lower extremities.  Refer the issue of TDIU to the Director of the Compensation Service for further consideration of entitlement to TDIU on an extraschedular basis.  The AOJ should send the Director the entire claims file, including the medical opinion requested in part two of these instructions and a copy of this remand.  If the Director finds that the Veteran is not entitled to a TDIU on an extraschedular basis, he should issue a second memorandum explaining the reasons for his decision and a summary of the evidence considered.  The Director's memorandum should specifically consider the potential side-effects of the Veteran's prescription pain medication on his ability to work, the compounding negative effects of the Veteran's multiple service-connected disabilities and should compare the symptoms of all service-connected disabilities with the assigned schedular ratings.  

4. If any of the claims on appeal remain denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

